Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00527-CR

                                    IN RE Dewayne HARDAWAY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 21, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 5, 2013, relator filed a petition for writ of mandamus complaining of the trial

court’s failure to rule on pending motions in his criminal proceeding. Counsel has been appointed

to represent relator in the trial court. We conclude that appointed counsel for relator is also his

counsel with respect to the issues presented in this original proceeding. See Gray v. Shipley, 877
S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

           Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

petition for writ of mandamus will be treated as presenting nothing for this court’s consideration.




1
  This proceeding arises out of Cause No. NM188359, styled The State of Texas v. Dewayne Hardaway, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                       04-13-00527-CR



See id. The court is of the opinion that relator is not entitled to the relief sought and the petition

for writ of mandamus is accordingly denied. TEX. R. APP. P. 52.8 (a).



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-